Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 12-13, and 16-17 in the reply filed on 05/10/21 is acknowledged. Claim 15 depends upon a non-elected claim is hereby withdrawn from consideration.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-2,12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clymer (US 2011/0024184 A1) in view of Ahlers et al. (GB 2521771A hereinafter Ahlers).

Regarding claim 1, Clymer discloses a bushing (20;Fig.1) adapted to mount to a support structure (40) having an interior edge surrounding a hole formed through the support structure and to support electrical wiring extending through the hole ( hole within 40 has electrical wiring going through [0003]), the bushing comprising: a grommet (20) comprising; a grommet body portion (30) surrounding an opening that extends through the hole when the 
Clymer fails to specifically disclose an attachment flange extending from the grommet away from the opening and configured for attaching to the support structure adjacent to the hole
Ahlers discloses an attachment flange (24:Fig.2) extending from the grommet (10;Fig.6) away from the opening (30;Fig.2) and configured for attaching to the support structure (18) adjacent to the hole ( hole within 18).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ahlers to modify the teachings of Clymer in order to provide additional mechanical support and resistance to shock and vibration.

Regarding claim 2, Clymer fails specifically disclose wherein the attachment flange has a first attachment opening formed therethrough configured to receive a first fastener for attaching to the support structure.  
	Ahlers discloses wherein the attachment flange (24) has a first attachment opening (28;Fig.2) formed therethrough configured to receive a first fastener (32;Fig.3) for attaching to the support structure (18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ahlers to modify the teachings of Clymer in order to provide additional mechanical support and resistance to shock and vibration.
Regarding claim 12, Clymer discloses wherein the bushing is a monolithic structure (see bushing 20 made of one piece).

Regarding claim 16, Clymer discloses method for arranging electrical wiring extending through a hole that is formed through a support structure ([0003]), the method comprising the steps of obtaining a bushing (20) that comprises: a grommet comprising a grommet body portion (30) surrounding an opening and a grommet collar portion (43) extending from the grommet body portion about the opening (opening of structure and grommet 30) ; and a shelf (26 and 48) extending from the grommet adjacent to the opening (see 26 extending from 30); and the grommet collar portion covers an interior edge of the support structure that surrounds the hole (43 covering an edge of the opening within the support structure) ; disposing the electrical wiring (92) through the opening; and at least partially supporting the electrical wiring by the shelf ( see 92 being supported by 48)..  
Clymer fails to specifically disclose an attachment flange extending from the grommet away from the opening and attaching the attachment flange to the support structure adjacent to the hole such that the opening extends through the hole

Ahlers discloses an attachment flange (24:Fig.2) extending from the grommet (10; Fig.6) away from the opening (30;Fig.2) and attaching the attachment flange to the support structure adjacent to the hole such that the opening extends through the hole (see opening of 30 extending through the hole of the support structure when 24 is attached).

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ahlers to modify the teachings of Clymer in order to provide additional mechanical support and resistance to shock and vibration.

Regarding claim 17, Clymer discloses, in Fig.1,  an aircraft support structure (40;Fig.1) having an interior edge surrounding a hole that is formed through the aircraft support structure (see hole within 40); a bushing (20) mounted to the aircraft support structure and comprising: a grommet (30)comprising: a grommet body portion (30)  surrounding an opening that extends through the hole; and  12UTILITY PATENT APPLICATION Attorney Docket No.: 014.9435US a grommet collar portion (43) extending from the grommet body portion about the opening and covering the interior edge of the aircraft support structure (43 extends into opening of 40);; and a shelf (26 and 48) extending from the grommet (30) adjacent to the opening; and electrical wiring (92;Fig.5) extending through the opening at least partially supported by the shelf (see 92 supported by shelve 48 in Fig.5)..
Clymer fails to specifically disclose an attachment flange extending from the grommet away from the opening and attached to the aircraft support structure adjacent to the hole
Ahlers discloses an attachment flange (24:Fig.2) extending from the grommet (10;Fig.6) away from the opening (30;Fig.2) and configured for attaching to the support structure (18) adjacent to the hole ( hole within 18).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ahlers to modify the teachings of Clymer in order to provide additional mechanical support and resistance to shock and vibration.

Claim (s) 3-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clymer (US 2011/0024184 A1) in view of Ahlers et al. (GB 2521771A hereinafter Ahlers), as applied to claim 2 above, and further in view of  Ferris et al. (WO 97/31415 hereinafter Ferris).

Regarding claim 3 Clymer fails specifically disclose, wherein the attachment flange has a second attachment opening formed therethrough spaced apart from the first attachment 
	Ferris discloses wherein the attachment flange has a second attachment opening (322) formed therethrough spaced apart from the first attachment opening (see two openings  322 within attachment flange 321 that is spaced apart from each other), and wherein the second attachment opening is configured to receive a second fastener for attaching to the support structure ( bolt holes 322 receive fasteners to clamp to 330).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ferris to modify the teachings of Clymer in order to provide additional mechanical support and resistance to shock and vibration.
Regarding claim 4, Clymer fails specifically disclose wherein the attachment flange has a stiffening rib disposed between the first attachment opening and the second attachment opening.
Ferris discloses wherein the attachment flange has a stiffening rib disposed between the first attachment opening and the second attachment opening (see stiffening ribs in 321 that are between the two attachment holes 322 shown in Fig.12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ferris to modify the bushing of Clymer in order to provide additional mechanical support and resistance to shock and vibration.

Regarding claim 13, Clymer fails to disclose wherein the bushing is a two-piece assembly   
Ferris discloses a bushing that is a  two-piece assembly (see 214 in Fig.7A).   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ferris to modify the bushing of 
	
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Byrely et al. (US 5071143) Pavur (US 4685173) and Lass (US 4350839)
Byrely discloses a sealing arrangement for a bulkhead.
Pavur discloses a grommet device going through a hole in a support structure.
Lass discloses a cable locking device for an opening to an enclosure.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 



/PETE T LEE/Primary Examiner, Art Unit 2848